716 F. Supp. 2d 1363 (2010)
In re: CABLENET SERVICES UNLIMITED, INC., FAIR LABOR STANDARDS ACT (FLSA) LITIGATION
Brett Bachman, et al. v. CableNet Services Unlimited, Inc., et al., M.D. Florida, C.A. No. 2:10-67
Menique Mertilus, et al. v. CableNet Services Unlimited, Inc., et al., S.D. Florida, C.A. No. 0:09-61919.
MDL No. 2163.
United States Judicial Panel on Multidistrict Litigation.
June 7, 2010.
Before JOHN G. HEYBURN II, Chairman, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, Jr., FRANK C. DAMRELL, Jr. and BARBARA S. JONES, Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Defendants CableNet Services Unlimited, Inc., and CableNet Services Unlimited (Florida) LLC have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Southern District of Florida. The Southern District of Florida plaintiffs support the motion. Plaintiffs in the Middle District of Florida action oppose centralization.
This litigation currently consists of two actions pending in two districts, one action each in the Middle District of Florida and the Southern District of Florida.
FLSA cases such as these often present us with a close call on centralization. Here, after considering the argument of counsel, the Panel is not persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. Given that only two actions are now pending in adjacent districts within the same state, the proponents of centralization have failed to convince us that any factual questions shared by these actions are sufficiently complex and/or numerous to justify Section 1407 transfer at this time. Alternatives to transfer exist that may minimize whatever possibilities there are of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these actions is denied.